Citation Nr: 1733341	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-26 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 2005 in the United States Army.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The Veteran requested a hearing by videoconference but subsequently indicated that he no longer wanted one, and so his request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.

Regarding entitlement to a rating in excess of 20 percent for diabetes mellitus, the Board finds that remand is necessary in order to obtain potentially outstanding treatment records and to afford the Veteran an examination.  The Veteran has not yet been afforded a VA examination for his diabetes mellitus.  

In December 2005, six years prior to the start of this appeals period, the Veteran submitted a "Physician's Statement for Diabetes" from a VA physician, who tersely checked off a pre-written statement that the Veteran's diabetes mellitus requires insulin (or oral hypoglycemic agent), restricted diet, and regulation of activities; and that the Veteran had no complications directly due to his diabetes mellitus.  No further reasoning or opinion was given, nor an explanation as to how the VA physician formulated his conclusions.  Also, as the Veteran is currently service-connected for secondary disabilities due to his diabetes mellitus, the latter statement is clearly out of date.  

Additionally, the Veteran submitted a "Physician's Statement for Diabetes" from a private physician, Dr. J.S. in December 2010.  Again, the physician checked off a pre-written statement that the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities; and that the Veteran suffers from visual and neurological complications directly due to diabetes mellitus, or is likely to be caused in part and/or aggravated by diabetes mellitus.  Like the December 2005 VA physician, Dr. J.S. did not provide an explanation as to how he formulated his conclusions, nor provide further reasoning or opinion.  The only additional remark Dr. J.S. provided was that the Veteran must regulate his activities to prevent hypoglycemia.  

Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have not been satisfied.  Because neither has of yet been provided, further development is required.

Finally, any outstanding private and VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his diabetes mellitus since service.  After securing the necessary release, the AOJ should request any outstanding, relevant records identified, to include VA medical records from March 2017 to the present.  If any requested records are not available, the Veteran should be notified of such.  Any negative responses should be in writing and should be associated with the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his diabetes mellitus. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the physician must render specific findings as to whether the diabetes mellitus does or has required insulin; a restricted diet, and/or a regulation of activities; whether the disability has resulted in a progressive loss of weight, and/or other complications; as well as whether the disability has involved episodes of ketoacidosis or hypoglycemic reactions, and, if so, the number of hospitalizations per year or number of monthly visits to a diabetic care provider required.

All examination findings/testing results, along with a complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate), must be provided.  

3.  After the development directed above has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




